Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art made of record taken individually or in any combination, teach, inter alia, fails to suggest the combination of elements as recited in the independent claims, and specifically in view of applicant’s amendments and arguments in Remarks filed October 14, 2021. The dependent claims are also allowed.

Allowable Subject Matter
Claims 1, 3-8 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Uenohara et al. (20200174261) in view of Cordell (20200250696) further in view of Williams et al. (20190286126). However, after an updated search in view of the amendments, the combination of Uenohara, Cordell and Williams does not teach: 
An information processing apparatus comprising a controller comprising at least one processor configured to:
determine a safety score for each of a plurality of stores; 
extract at least one store from the plurality of stores, the extracted at least one store having a highest determined safety score, 
wherein the safety score for each store of the plurality of stores takes into consideration a degree of safety for a target vehicle visiting the store, the degree of safety for the target vehicle including at least one of a degree of safety of movement of 
provide, to the user who gets on the target vehicle, a prompt to visit the extracted at least one store.
These uniquely distinct features render claims 1, 3-8 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALVIN L BROWN/Primary Examiner, Art Unit 3621